DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. [U.S. Patent No. 10475569] in view of Iwao [U.S. Patent No. 6218925], Nawa et al. [JP2002305111 A] and Ahiko et al. [DE 60035632 T2]. 
Regarding claim 1, Yatabe discloses a multilayer coil component (e.g., 500, Figure 4a-4f, column 7, lines 16-25) comprising: 
a multilayer body (e.g., layers of insulator 501, Fig. 4b) that is formed of laminated insulating layers (Fig. 4c-4d, column 8, lines 18-20) and that contains a coil (e.g., 507), each laminated insulating layer 501 having a respective primary surface; and 
a first outer electrode (e.g., 503, column 7, lines 54-55) and a second outer electrode (e.g., 504) that are electrically connected to the coil 507, wherein
the coil 507 is formed of coil conductors that are stacked together with the insulating layers and that are electrically connected to each other (Fig. 4c-4d, column 8, lines 16-28), the coil conductors each being disposed on respective primary surfaces of one group of the laminated insulating layers (column 6, lines 8-13),
the multilayer body 501 has a first end surface (e.g., surface where lead portion 505 is directed to, Fig, 4a-4b) and a second end surface (e.g., surface where lead portion 506 is directed to) that face away from each other in a length direction (e.g., direction left to right of Figure 4a), 
a first main surface (e.g., 510, Fig. 4b, column 7, line 44) and a second main surface (e.g., 511) that face away from each other in a height direction perpendicular to the length direction, and a first side surface (e.g., flat surface of component 500 shown in Fig. 4a) and a second side surface (e.g., flat surface towards the rear of component 500 shown in Figure 4a) that face away from each other in a width direction perpendicular to the length direction and the height direction,
the first outer electrode 503 covers a part of the first end surface, extends from the first end surface, and covers a part of the first main surface 510,
the second outer electrode 504 covers a part of the second end surface, extends from the second end surface, and covers a part of the first main surface 510, the first main surface serves as a mounting surface, 
a lamination direction of the multilayer body 501 and an axial direction of the coil 507 are parallel to the mounting surface 510 (column 8, lines 21-23), and
a plurality of mark conductor patterns (e.g., 532, column 20, lines 18-21, Figure 26b) formed on respective primary surface of the laminated insulating layers (e.g., 501, column 6, lines 8-13) other than the one group (column 9, lines 8-15), the plurality of mark conductor patterns extending along the respective primary surface to be exposed from the multilayer body (column 9, line 7-15) and formed also on the first main surface 510 of the multilayer body, thereby forming a plurality of determination marks 532 on the first main surface 510 of the multilayer body 501, the plurality of determination marks are each composed of one or more lines (see Fig. 26b) on the first main surface, and
formed in at least two regions of the first main surface 510 of the multilayer body at which the first outer electrode 503 or the second outer electrode 504 is formed.
Yatabe discloses the instant claimed invention discussed above except for the lamination direction of the multilayer body and an axial direction of the coil are parallel to the length direction along the mounting surface, 
the plurality of determination marks are each formed entirely within an area on the first main surface of the multilayer body over which the first outer electrode or the second outer electrode is formed and are formed in at least two regions, each region containing only one corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point, and 
the length of the part of the first outer electrode that covers the first main surface of the multilayer body is no less than 0.12 mm and no more than 0.22 mm, and
the length of the part of the second outer electrode that covers the first main surface of the multilayer body is no less than 0.12 mm and no more than 0.22 mm.
Iwao discloses lamination direction of multilayer body (e.g., layers A, B1-B4 and C of body 31, Fig. 5-7) and an axial direction (e.g., along winding center line y) of coil (e.g., 32, see Fig. 5 and 6) are parallel to the length direction along the mounting surface (e.g., z).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil with lamination direction of the multilayer body and an axial direction of the coil parallel to the length direction along the mounting surface as taught by Iwao to the coil component of Yatabe to provide coil structure that has more turns along the longitudinal dimension of the device for an increase in inductance value.
Nawa discloses plurality of determination marks (e.g., dummy electrodes 6, Abstract, Fig. 1) formed entirely within an area on a first main surface (e.g., mounting surface of device 1, Fig. 1) of a multilayer body (e.g., 2) over which first outer electrode (e.g., 4) or second outer electrode (e.g., 4) is formed (see Fig. 1), the determination marks (e.g., 6) are formed in at least two regions, each region containing only one (e.g., determination mark 6) in corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point (see Abstract, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determination marks formed entirely within an area over which the outer electrodes are formed and each region containing only one determination mark in corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point as taught by Nawa to the multilayer body of Yatabe to provide the magnetic device with an indication on the exact location for the external electrodes be properly grown for plating.
Ahiko discloses a length of a part of first outer electrode (e.g., length B of outer electrode on the left end of component in Fig. 1 is 0.15mm, see description of preferred embodiment) that covers the first main surface (e.g., bottom or mounting surface) of the multilayer body is no less than 0.12 mm and no more than 0.22 mm, and a length of a part of second outer electrode (e.g., length B of outer electrode on the right end of component in Fig. 1 is 0.15mm, see description of preferred embodiment) that covers the first main surface of the multilayer body is no less than 0.12 mm and no more than 0.22 mm .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have length of outer electrode covering main surface of the body to be no less than 0.12mm and no more than 0.22mm as taught by Ahiko to the coil component of Yatabe to provide the component with the proper size outer electrode in a predefined size component to maximize contact with mounting surface and avoid short circuit between opposing outer electrodes.
Regarding claim 2, Yatabe discloses a multilayer coil component (e.g., 500, Figure 4a-4f, column 7, lines 16-25) comprising: 
a multilayer body (e.g., layers of insulator 501, Fig. 4b) that is formed of laminated insulating layers (Fig. 4c-4d, column 8, lines 18-20) and that contains a coil (e.g., 507), each laminated insulating layer 501 having a respective primary surface; and 
a first outer electrode (e.g., 503, column 7, lines 54-55) and a second outer electrode (e.g., 504) that are electrically connected to the coil 507, wherein
the coil 507 is formed of coil conductors that are stacked together with the insulating layers and that are electrically connected to each other (Fig. 4c-4d, column 8, lines 16-28), the coil conductors each being disposed on respective primary surfaces of one group of the laminated insulating layers (column 6, lines 8-13),
the multilayer body 501 has a first end surface (e.g., surface where lead portion 505 is directed to, Fig, 4a-4b) and a second end surface (e.g., surface where lead portion 506 is directed to) that face away from each other in a length direction (e.g., direction left to right of Figure 4a), 
a first main surface (e.g., 510, Fig. 4b, column 7, line 44) and a second main surface (e.g., 511) that face away from each other in a height direction perpendicular to the length direction, and a first side surface (e.g., flat surface of component 500 shown in Fig. 4a) and a second side surface (e.g., flat surface towards the rear of component 500 shown in Figure 4a) that face away from each other in a width direction perpendicular to the length direction and the height direction,
the first outer electrode 503 covers a part of the first end surface, extends from the first end surface, and covers a part of the first main surface 510,
the second outer electrode 504 covers a part of the second end surface, extends from the second end surface, and covers a part of the first main surface 510, the first main surface serves as a mounting surface, 
a lamination direction of the multilayer body 501 and an axial direction of the coil 507 are parallel to the mounting surface 510 (column 8, lines 21-23), and
a plurality of mark conductor patterns (e.g., 532, column 20, lines 18-21, Figure 26b) formed on respective primary surface of the laminated insulating layers (e.g., 501, column 6, lines 8-13) other than the one group (column 9, lines 8-15), the plurality of mark conductor patterns extending along the respective primary surface to be exposed from the multilayer body (column 9, line 7-15) and formed also on the first main surface 510 of the multilayer body, thereby forming a plurality of determination marks 532 on the first main surface 510 of the multilayer body 501, the plurality of determination marks are each composed of one or more lines (see Fig. 26b) on the first main surface, and
formed in at least two regions of the first main surface 510 of the multilayer body at which the first outer electrode 503 or the second outer electrode 504 is formed,
the multilayer body contains a first connection conductor (e.g., 505, Fig. 4a) and a second connection conductor (e.g., 506),
the first connection conductor 505 linearly connects a part of the first outer electrode 503 that covers the first end surface and one of the coil conductors (e.g., 507) to each other,
the second connection conductor 506 linearly connects a part of the second outer electrode 504 that covers the second end surface and another of the coil conductors to each other, and 
the first connection conductor 505 and the second connection conductor 506 are nearer than a central axis of the coil to the mounting surface (see Figure 4e).
Yatabe discloses the instant claimed invention discussed above except for the lamination direction of the multilayer body and an axial direction of the coil are parallel to the length direction along the mounting surface, and 
the plurality of determination marks are each formed entirely within an area on the first main surface of the multilayer body over which the first outer electrode or the second outer electrode is formed and are formed in at least two regions, each region containing only one corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point,
the coil conductor faces part of the first outer electrode and the other coil conductor faces the second outer electrode,
the first connection conductor and the second connection conductor overlap the coil conductors in a plan view from the lamination direction, and
the length of the part of the first outer electrode that covers the first main surface of the multilayer body is no less than 0.12 mm and no more than 0.22 mm, and
the length of the part of the second outer electrode that covers the first main surface of the multilayer body is no less than 0.12 mm and no more than 0.22 mm.
Iwao discloses lamination direction of multilayer body (e.g., layers A, B1-B4 and C of body 31, Fig. 5-7) and an axial direction (e.g., along winding center line y) of coil (e.g., 32, see Fig. 5 and 6) are parallel to the length direction along the mounting surface (e.g., z),
coil conductor (e.g., conductor Pb1 of coil 32, Fig. 5-7, column 1, lines 45-65) faces part of first outer electrode (e.g., external electrode 33 connecting lead 34a) and another coil conductor (e.g., conductor Pb4 of coil 32) faces a second outer electrode (e.g., another one of 33 connecting lead 34b), and
first connection conductor (e.g., 34a, Fig. 5) and the second connection conductor (e.g., 34b) overlap the coil conductors (e.g., Pb1, Pb2) in a plan view from the lamination direction (see Figures 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil with lamination direction of the multilayer body and an axial direction of the coil parallel to the length direction along the mounting surface, coil conductor arrange facing the outer electrode and connection electrode overlaps coil conductors as taught by Iwao to the coil component of Yatabe to provide coil structure that has more turns along the longitudinal dimension of the device for an increase in inductance value.
Nawa discloses plurality of determination marks (e.g., dummy electrodes 6, Abstract, Fig. 1) formed entirely within an area on a first main surface (e.g., mounting surface of device 1, Fig. 1) of a multilayer body (e.g., 2) over which first outer electrode (e.g., 4) or second outer electrode (e.g., 4) is formed (see Fig. 1), the determination marks (e.g., 6) are formed in at least two regions, each region containing only one (e.g., determination mark 6) in corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point (see Abstract, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determination marks formed entirely within an area over which the outer electrodes are formed and each region containing only one determination mark in corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point as taught by Nawa to the multilayer body of Yatabe to provide the magnetic device with an indication on the exact location for the external electrodes be properly grown for plating.
Ahiko discloses a length of a part of first outer electrode (e.g., length B of outer electrode on the left end of component in Fig. 1 is 0.15mm, see description of preferred embodiment) that covers the first main surface (e.g., bottom or mounting surface) of the multilayer body is no less than 0.12 mm and no more than 0.22 mm, and a length of a part of second outer electrode (e.g., length B of outer electrode on the right end of component in Fig. 1 is 0.15mm, see description of preferred embodiment) that covers the first main surface of the multilayer body is no less than 0.12 mm and no more than 0.22 mm .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have length of outer electrode covering main surface of the body to be no less than 0.12mm and no more than 0.22mm as taught by Ahiko to the coil component of Yatabe to provide the component with the proper size outer electrode in a predefined size component to maximize contact with mounting surface and avoid short circuit between opposing outer electrodes.
Regarding claim 3, Yatabe discloses the first outer electrode (e.g., 503) further extends from the first end surface and the first main surface 510 and covers a part of the first side surface and a part of the second side surface (see Figure 23a, column 19, lines 25-31), and 
the second outer electrode (e.g., 504) further extends from the second end surface and the first main surface 510 and covers a part of the first side surface and a part of the second side surface (see Figure 23a).
Regarding claim 9, Yatabe discloses the inductor or coil component dimension to be 0.6 mm wide, 0.3 mm deep and 0.4mm high (column 9, lines 42-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination mark length of the line from 0.04 mm to 0.1 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0066, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 10, Yatabe discloses the first outer electrode (e.g., 503) further extends from the first end surface and the first main surface 510 and covers a part of the first side surface and a part of the second side surface (see Figure 23a, column 19, lines 25-31), and 
the second outer electrode (e.g., 504) further extends from the second end surface and the first main surface 510 and covers a part of the first side surface and a part of the second side surface (see Figure 23a).
Regarding claim 20, Yatabe discloses the instant claimed invention discussed above except for a length of the line is from 0.04 mm to 0.1 mm.
However, Yatabe discloses the inductor or coil component dimension to be 0.6 mm wide, 0.3 mm deep and 0.4mm high (column 9, lines 42-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination mark length of the line from 0.04 mm to 0.1 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0066, applicant has not disclosed any criticality for the claimed limitations.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe in view of Iwao, Nawa and Ahiko as applied to claim 2 above, and further in view of Shibuya et al [U.S. Patent No. 10748696].
Regarding claim 17, Yatabe in view of Iwao and Nawa discloses the instant claimed invention discussed above except for the determination marks are formed in four regions each of which contains a corresponding one of comers of the first main surface.
Shibuya discloses determination marks (e.g., 14a, 14b, Figure 10, column 11, lines 39-50) formed in at least two regions, each of which contains a corner of a main surface. Similar to Figure 5C and 6, Paragraph 0065 of the Applicant, Yatabe and Shibuya also teaches that a turn in the multilayer body does not change the mounting orientation based on determination marks and an accurate determination rate during automatic mounting can be inhibited from decreasing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination marks formed in four regions each of which contains a corresponding one of comers of the first main surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Paragraph 0064-0065, applicant has not disclosed any criticality for the claimed limitations as compared to the teaching of Yatabe and Shibuya.
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. [U.S. Patent No. 10475569] in view of Iwao [U.S. Patent No. 6218925], Nawa et al. [JP2002305111 A], Ahiko et al. [DE 60035632 T2] and Shibuya et al [U.S. Patent No. 10748696]. 
Regarding claim 7, Yatabe discloses a multilayer coil component (e.g., 500, Figure 4a-4f, column 7, lines 16-25) comprising: 
a multilayer body (e.g., layers of insulator 501, Fig. 4b) that is formed of laminated insulating layers (Fig. 4c-4d, column 8, lines 18-20) and that contains a coil (e.g., 507), each laminated insulating layer 501 having a respective primary surface; and 
a first outer electrode (e.g., 503, column 7, lines 54-55) and a second outer electrode (e.g., 504) that are electrically connected to the coil 507, wherein
the coil 507 is formed of coil conductors that are stacked together with the insulating layers and that are electrically connected to each other (Fig. 4c-4d, column 8, lines 16-28), the coil conductors each being disposed on respective primary surfaces of one group of the laminated insulating layers (column 6, lines 8-13),
the multilayer body 501 has a first end surface (e.g., surface where lead portion 505 is directed to, Fig, 4a-4b) and a second end surface (e.g., surface where lead portion 506 is directed to) that face away from each other in a length direction (e.g., direction left to right of Figure 4a), 
a first main surface (e.g., 510, Fig. 4b, column 7, line 44) and a second main surface (e.g., 511) that face away from each other in a height direction perpendicular to the length direction, and a first side surface (e.g., flat surface of component 500 shown in Fig. 4a) and a second side surface (e.g., flat surface towards the rear of component 500 shown in Figure 4a) that face away from each other in a width direction perpendicular to the length direction and the height direction,
the first outer electrode 503 covers a part of the first end surface, extends from the first end surface, and covers a part of the first main surface 510,
the second outer electrode 504 covers a part of the second end surface, extends from the second end surface, and covers a part of the first main surface 510, the first main surface serves as a mounting surface, 
a lamination direction of the multilayer body 501 and an axial direction of the coil 507 are parallel to the mounting surface 510 (column 8, lines 21-23), and
a plurality of mark conductor patterns (e.g., 532, column 20, lines 18-21, Figure 26b) formed on respective primary surface of the laminated insulating layers (e.g., 501, column 6, lines 8-13) other than the one group (column 9, lines 8-15), the plurality of mark conductor patterns extending along the respective primary surface to be exposed from the multilayer body (column 9, line 7-15) and formed also on the first main surface 510 of the multilayer body, thereby forming a plurality of determination marks 532 on the first main surface 510 of the multilayer body 501, the plurality of determination marks are each composed of one or more lines (see Fig. 26b) on the first main surface, and
formed in at least two regions of the first main surface 510 of the multilayer body at which the first outer electrode 503 or the second outer electrode 504 is formed.
Yatabe discloses the instant claimed invention discussed above except for the lamination direction of the multilayer body and an axial direction of the coil are parallel to the length direction along the mounting surface, 
the plurality of determination marks are each formed entirely within an area on the first main surface of the multilayer body over which the first outer electrode or the second outer electrode is formed and are formed in at least two regions, each region containing only one corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point, 
the determination marks are formed in four regions each of which contains a corresponding one of comers of the first main surface, and 
the length of the part of the first outer electrode that covers the first main surface of the multilayer body is no less than 0.12 mm and no more than 0.22 mm, and
the length of the part of the second outer electrode that covers the first main surface of the multilayer body is no less than 0.12 mm and no more than 0.22 mm.
Iwao discloses lamination direction of multilayer body (e.g., layers A, B1-B4 and C of body 31, Fig. 5-7) and an axial direction (e.g., along winding center line y) of coil (e.g., 32, see Fig. 5 and 6) are parallel to the length direction along the mounting surface (e.g., z).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil with lamination direction of the multilayer body and an axial direction of the coil parallel to the length direction along the mounting surface as taught by Iwao to the coil component of Yatabe to provide coil structure that has more turns along the longitudinal dimension of the device for an increase in inductance value.
Nawa discloses plurality of determination marks (e.g., dummy electrodes 6, Abstract, Fig. 1) formed entirely within an area on a first main surface (e.g., mounting surface of device 1, Fig. 1) of a multilayer body (e.g., 2) over which first outer electrode (e.g., 4) or second outer electrode (e.g., 4) is formed (see Fig. 1), the determination marks (e.g., 6) are formed in at least two regions, each region containing only one (e.g., determination mark 6) in corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point (see Abstract, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determination marks formed entirely within an area over which the outer electrodes are formed and each region containing only one determination mark in corresponding corner of the first main surface, so as to be symmetric with respect to each other about a central point as taught by Nawa to the multilayer body of Yatabe to provide the magnetic device with an indication on the exact location for the external electrodes be properly grown for plating.
Ahiko discloses a length of a part of first outer electrode (e.g., length B of outer electrode on the left end of component in Fig. 1 is 0.15mm, see description of preferred embodiment) that covers the first main surface (e.g., bottom or mounting surface) of the multilayer body is no less than 0.12 mm and no more than 0.22 mm, and a length of a part of second outer electrode (e.g., length B of outer electrode on the right end of component in Fig. 1 is 0.15mm, see description of preferred embodiment) that covers the first main surface of the multilayer body is no less than 0.12 mm and no more than 0.22 mm .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have length of outer electrode covering main surface of the body to be no less than 0.12mm and no more than 0.22mm as taught by Ahiko to the coil component of Yatabe to provide the component with the proper size outer electrode in a predefined size component to maximize contact with mounting surface and avoid short circuit between opposing outer electrodes.
Shibuya discloses determination marks (e.g., 14a, 14b, Figure 10, column 11, lines 39-50) formed in at least two regions, each of which contains a corner of a main surface. Similar to Figure 5C and 6, Paragraph 0065 of the Applicant, Yatabe and Shibuya also teaches that a turn in the multilayer body does not change the mounting orientation based on determination marks and an accurate determination rate during automatic mounting can be inhibited from decreasing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination marks formed in four regions each of which contains a corresponding one of comers of the first main surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Paragraph 0064-0065, applicant has not disclosed any criticality for the claimed limitations as compared to the teaching of Yatabe and Shibuya.
Regarding claim 19, Yatabe discloses the inductor or coil component dimension to be 0.6 mm wide, 0.3 mm deep and 0.4mm high (column 9, lines 42-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination mark length of the line from 0.04 mm to 0.1 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0066, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9, 10, 17, 19 and 20 have been considered but are moot in view of the new ground of rejection.
Ahiko discloses a length of a part of first outer electrode (e.g., length B of outer electrode on the left end of component in Fig. 1 is 0.15mm, see description of preferred embodiment) that covers the first main surface (e.g., bottom or mounting surface) of the multilayer body is no less than 0.12 mm and no more than 0.22 mm. A length of a part of second outer electrode (e.g., length B of outer electrode on the right end of component in Fig. 1 is 0.15mm, see description of preferred embodiment) that covers the first main surface of the multilayer body is no less than 0.12 mm and no more than 0.22 mm .
It would have been obvious to one having ordinary skill in the art to have length of outer electrode covering main surface of the body to be no less than 0.12mm and no more than 0.22mm as taught by Ahiko to the coil component of Yatabe to provide the component with the proper size outer electrode in a predefined size component to maximize contact with mounting surface and avoid short circuit between opposing outer electrodes.
The Applicant's arguments are not persuasive. With regards to claim 1, the Applicant argues that it is not proper to modify the coil structure of Yatabe with the coil orientation and external electrode position of lwao.
The Examiner disagrees. Yatabe in view of lwao makes the coil orientation and stacking direction in length direction to provide more coil turns, thus increased in inductance value. Since the coil of Yatabe is modified with lwao to be in the length direction with the external electrodes disposed in opposite ends of length direction, it is proper to apply the external electrodes of Nawa with the determination marks 6 to help in component manufacturing assembly. Nawa's determination mark 6 further helps with the structure of Yatabe in view of lwao because Iwao's connection portion is not centered as shown in Fig. 6 of lwao. Determination mark 6 improves solder mounting of the modified structure.
With regards to claim 2, Yatabe discloses connection conductor near to the mounting surface than the coil central axis (see Fig. 4e). Yatabe discloses the coil structure in Fig. 4e is a prior art and therefore applicable to use for rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
                                                                                                                                                                                                    
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837